DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Patent information for the parent in paragraph 1 should be updated.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator” in claim claim1, “mechanism” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,750,546 (herein after ‘546). This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 of U.S. Patent No. 9,750,546 (‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘546 discloses the limitations of Claim 1 with additional limitations related to the mechanism and channel (see claim 1). ‘546 discloses the limitations of Claim 4 (end of the claim 1), Claims 6-9 (claims 2-6).

Claims 10-12, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 of U.S. Patent No. 9,750,546 (‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘546 discloses the limitations of Claim 10 with additional limitations related to the mechanism and channel (see claim 7). ‘546 discloses the limitations of Claim 11-12 (claims 8-9), Claims 17-20 (claims 11-14).


Claims 21-22, 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 of U.S. Patent No. 9,750,546 (‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘546 discloses the limitations of Claim 21 with additional limitations related to the first and second members (see claim 1). ‘546 discloses the limitations of Claim 22 (claims 2), Claims 24-26 (claims 3-5).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forton US 2011/0022088.
Regarding Claim 1, Forton discloses a rod inserter (Fig 1) for delivering a spinal fixation rod through an access channel, the rod inserter comprising: 
a first member comprising an elongate tube(#34) with a proximal end and a distal end (Fig 1), with a passage (“passage" paragraph 38) extending from the proximal end to the distal end (Fig 2); 
a second member comprising an elongate shaft (#50) configured to move along the passage of the first member (paragraph 38); 
a third member (#40) comprising a first end and a second end (Fig 2), the first end coupled to the second member (Fig 2, paragraph 42); 
a rod holder (#36) comprising a leading end (near ref #38, Fig 1) coupled to the distal end of the first member and a trailing end (near ref #41, Fig 1) coupled to the second end of the third member, the rod holder configured to transition from an aligned configuration, wherein a longitudinal axis of the rod holder is generally parallel with a longitudinal axis of the second member (Fig 1), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the second member (Fig 7, paragraph 38), the rod holder configured to releasably couple with a rod (rod #30, paragraph 38); and 
an actuator (#42) toward the proximal end of the first member configured to translate the second member (paragraph 39), wherein translation of the second member transitions the rod holder between the aligned configuration and the angled configuration (paragraph 39, 45). 

Regarding Claim 4, Forton discloses the rod holder comprises a mechanism (#58) for changing the rod holder between a clamping configuration and a release configuration (paragraph 49). 

Regarding Claim 6, Forton discloses the actuator is a rotating handle (Figs 1, 2, 7). 

Regarding Claim 8, Forton discloses an indicator corresponding to the orientation of the rod holder relative to the second member (Figs 1-2, 7, position of #42 can act as indicator of the orientation of the rod holder). 

Regarding Claim 9, Forton discloses an alignment feature configured to cooperate with an access tower, the alignment feature configured to prevent rotation of the rod inserter about its longitudinal axis (Fig 8b where sides of #49 are generally planar and can act as an alignment feature such that it can be placed in an access tower and prevent rotation therein). It is noted that an access tower is only functionally recited. 

Claims 10-12, 15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forton US 2011/0022088.
Regarding Claim 10, Forton discloses a rod inserter (Fig 1) comprising: 
a shaft (#50) extending between a proximal end and a distal end of the rod inserter (Fig 2, 5), the shaft comprising a longitudinal axis and configured to move along the longitudinal axis (Fig 2, 5, paragraph 39); 
a rod holder (#36) toward the distal end configured to rotate from an aligned configuration wherein a longitudinal axis of the rod holder is generally parallel with the longitudinal axis of the shaft (Fig 1), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the shaft (Fig 2, 7, paragraph 38), the rod holder configured to releasably couple with a rod (rod #30, paragraph 44); and 
an actuator (#42) toward the proximal end configured to transition the rod holder between the aligned configuration and angled configuration (paragraph 39, 45). 

Regarding Claim 11, Forton discloses the rod holder comprises a leading end (#38, Fig 1) pivotally coupled to the distal end of the rod inserter (paragraph 38) and a trailing end (near ref #41) coupled to the shaft. 

Regarding Claim 12, Forton discloses the shaft is connected to the rod holder by one or more linkages (#42). 


Regarding Claim 15, Forton discloses the rod holder comprises a mechanism (#58) for changing the rod holder between a clamping configuration and a release configuration (paragraph 49). 

Regarding Claim 17, Forton discloses the actuator is a rotating handle (Figs 1, 2, 7). 

Regarding Claim 19, Forton discloses an indicator corresponding to the orientation of the rod holder relative to the second member (Figs 1-2, 7, position of #42 can act as indicator of the orientation of the rod holder). 

Regarding Claim 20, Forton discloses an alignment feature configured to cooperate with an access tower, the alignment feature configured to prevent rotation of the rod inserter about its longitudinal axis (Fig 8b where sides of #49 are generally planar and can act as an alignment feature such that it can be placed in an access tower and prevent rotation therein). It is noted that an access tower is only functionally recited. 

Claims 10, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forton US 2011/0022088.
Regarding Claim 10, Forton discloses a rod inserter (Fig 1) comprising: 
a shaft (#34) extending between a proximal end and a distal end of the rod inserter (Fig 1-2), the shaft comprising a longitudinal axis (Fig 1-2) and configured to move along the longitudinal axis (the shaft is capable of moving along the longitudinal axis such as when moving the distal end of the shaft linearly along its longitudinal axis towards a patient); 
a rod holder (#36) toward the distal end configured to rotate from an aligned configuration wherein a longitudinal axis of the rod holder is generally parallel with the longitudinal axis of the shaft (Fig 1), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the shaft (Fig 2, 7, paragraph 38), the rod holder configured to releasably couple with a rod (rod #30, paragraph 44); and 
an actuator (#42) toward the proximal end configured to transition the rod holder between the aligned configuration and angled configuration (paragraph 39, 45). 


Regarding Claim 15, Forton discloses the rod holder comprises a mechanism (#90) for changing the rod holder between a clamping configuration and a release configuration (paragraph 49-50). 

Regarding Claim 16, Forton discloses the shaft comprises a longitudinal channel (defined by #48, Fig 8a) for accessing the mechanism from the proximal end with a drive tool (#86, paragraph 50). 
Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou US 2007/0173831.
Regarding Claim 1, Abdou discloses a rod inserter (Fig 25-26, 31a-31b, 32) for delivering a spinal fixation rod through an access channel, the rod inserter comprising: 
a first member comprising an elongate tube (#110) with a proximal end and a distal end (Fig 1), with a passage (passage for housing #615) extending from the proximal end to the distal end (Fig 26); 
a second member comprising an elongate shaft (#615) configured to move along the passage of the first member (arrow “T” in Fig 29, paragraph 68); 
a third member (#2705) comprising a first end and a second end (Fig 29), the first end coupled to the second member (Fig 29); 
a rod holder (#705, #2710) comprising a leading end (near ref #705, Fig 29) coupled to the distal end of the first member and a trailing end (end of #2710 that is coupled to #2705) coupled to the second end of the third member, the rod holder configured to transition from an aligned configuration, wherein a longitudinal axis of the rod holder is generally parallel with a longitudinal axis of the second member (Fig 30 where a longitudinal axis of #705 is generally parallel with a longitudinal axis of the second member), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the second member (Fig 27-29, where the longitudinal axis of #705 is angled relative to the longitudinal axis of the second member, paragraph 68), the rod holder configured to releasably couple with a rod (rod #205, paragraph 53); and 
an actuator (#3005, paragraph 69-70 where the actuator can be a trigger handle or rotatable screw) toward the proximal end of the first member configured to translate the second member (paragraph 70), wherein translation of the second member transitions the rod holder between the aligned configuration and the angled configuration (paragraph 68, 70). 

Regarding Claim 2, Abdou discloses the rod holder automatically releases the rod when the rod holder is transitioned toward the aligned configuration (where an end #705 of the rod holder automatically releases the rod #205, paragraph 53). 

Regarding Claim 3, Abdou discloses the rod holder comprises a protrusion configured to be received by a complementary cutout on the rod (see Fig 27, 13a-c where a protrusion is received in a cut out of the rod). 
Regarding Claim 6-7, Abdou discloses the actuator is a rotating handle (#3005, paragraph 69-70), the rotating handle comprises threads (#3205) that engage complementary threads (#3210) on the second member (Fig 32) to move the second member longitudinally (paragraph 70).  


Claims 10, 13-14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou US 2007/0173831.
Regarding Claim 10, Abdou discloses a rod inserter (Fig 25-26, 31a-31b, 32) comprising: 
a shaft (#615) extending between a proximal end and a distal end of the rod inserter (Fig 25-26, 32), the shaft comprising a longitudinal axis and configured to move along the longitudinal axis (arrow “T”, Fig 29, 32, paragraph 68); 
a rod holder (#705, #2710) toward the distal end configured to rotate from an aligned configuration wherein a longitudinal axis of the rod holder is generally parallel with the longitudinal axis of the shaft (Fig 30 where a longitudinal axis of #705 is generally parallel with a longitudinal axis of the second member), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the shaft (Fig 27-29, where the longitudinal axis of #705 is angled relative to the longitudinal axis of the second member, paragraph 68), the rod holder configured to releasably couple with a rod (rod #30, paragraph 38); and
 an actuator (#3005, paragraph 69-70 where the actuator can be a trigger handle or rotatable screw) toward the proximal end configured to transition the rod holder between the aligned configuration and angled configuration (paragraph 68-70). 

Regarding Claim 13, Abdou discloses the rod holder automatically releases the rod when the rod holder is transitioned toward the aligned configuration (where an end #705 of the rod holder automatically releases the rod #205, paragraph 53). 

Regarding Claim 14, Abdou discloses the rod holder comprises a protrusion configured to be received by a complementary cutout on the rod (see Fig 27, 13a-c where a protrusion is received in a cut out of the rod). 

Regarding Claim 17-18, Abdou discloses the actuator is a rotating handle (#3005, paragraph 69-70), the rotating handle comprises threads (#3205) that engage complementary threads (#3210) on the second member (Fig 32) to move the second member longitudinally (paragraph 70).  


Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justis US 2011/0218581.
Regarding Claim 1, Justis discloses a rod inserter (Figs 24-26) for delivering a spinal fixation rod through an access channel, the rod inserter comprising: 
a first member (#296) comprising an elongate tube with a proximal end and a distal end (Fig 24, upper and lower ends of #296), with a passage (#298) extending from the proximal end to the distal end (Fig 24); 
a second member (#300) comprising an elongate shaft (#302 or #304) configured to move along the passage of the first member (paragraph 71); 
a third member (#304 or #302)  comprising a first end and a second end (upper and lower ends thereof), the first end coupled to the second member (coupled via #312, see end of paragraph 68, Fig 25)(note: applicant is not claiming a direct coupling); 
a rod holder (#308) comprising a leading end  (left half as seen in Fig 24) coupled to the distal end of the first member (coupled via #292, Fig 24, 26) and a trailing end (right half, Fig 24) coupled to the second end of the third member (Fig 26), the rod holder configured to transition from an aligned configuration, wherein a longitudinal axis of the rod holder is generally parallel with a longitudinal axis of the second member (paragraph 71, the longitudinal axes can be generally aligned/parallel via movement of #314), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the second member (via movement of #314, paragraph 71, Fig 25), the rod holder configured to releasably couple with a rod (#36, released via #334, paragraph 70); and 
an actuator (#314) toward the proximal end of the first member (Fig 24) configured to translate the second member, wherein translation of the second member transitions the rod holder between the aligned configuration and the angled configuration (paragraph 71).


Regarding Claim 4, Justis discloses the rod holder comprises a mechanism (#334) for changing the rod holder between a clamping configuration (as seen in Fig 25a, paragraph 70, rod #36 is clamped to the clamp holder) and a release configuration (paragraph 70 where a “driving tool” is used to loosen the mechanism to release the rod).

Regarding Claim 5, Justis discloses the second member comprises a longitudinal channel (channel between the elongate shaft and third member, #302, #304) for accessing the mechanism from the proximal end with a drive tool (end of paragraph 70).

	Claims 21-22, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou US 2007/0173831.
	Regarding Claim 21, Abdou discloses a method of delivering a rod onto a fixation system, the method comprising:
	 providing a rod inserter (Fig 25-26, 31a-31b , 32) comprising a rod holder (#705, #2710, Fig 29) configured to rotate from an aligned configuration wherein a longitudinal axis of the rod holder is generally parallel with a longitudinal axis of the rod inserter (Fig 30 where a longitudinal axis of #705 is generally parallel with a longitudinal axis of the second member), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the rod inserter (Fig 27-29, where the longitudinal axis of #705 is angled relative to the longitudinal axis of the second member, paragraph 68), and 
	further providing a rod (#205) releasably coupled to the rod holder (paragraph 53); 
	inserting the rod longitudinally through an access channel of a first anchoring device (channel of anchoring device #120a, Fig 2); and
	activating an actuator (#105 paragraph 68) on the rod inserter to transition the rod holder from the aligned configuration to the angled configuration, such that a trailing end of the rod is near the first anchoring device and a leading end of the rod is near a second anchoring device (Fig 1-2, trailing end of rod #205 is near the first anchoring device #120a and the leading end of the rod #205 is near the second anchoring device #120b).

	Regarding Claim 22, Abdou discloses activating the actuator to transition the rod holder from the angled configuration to the aligned configuration (paragraph 68, Fig 1-2), wherein the rod holder automatically releases the rod (where an end #705 of the rod holder automatically releases the rod #205, paragraph 53).
		Regarding Claim 26, Abdou discloses the first and second anchoring devices are pedicle screws (#1405, Fig 14, paragraph 6 screwed into pedicle) with heads (#1410) adapted to receive the rod.

	Claims 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justis US 2011/0218581.
	Regarding Claim 21, Justis discloses a method of delivering a rod onto a fixation system, the method comprising:
	 providing a rod inserter (Fig 24-26) comprising a rod holder (#308) configured to rotate from an aligned configuration wherein a longitudinal axis of the rod holder is generally parallel with a longitudinal axis of the rod inserter (via movement of #314, paragraph 71, Fig 25), to an angled configuration wherein the longitudinal axis of the rod holder is at an angle to the longitudinal axis of the rod inserter (via movement of #314, paragraph 71, Fig 25), and 
	further providing a rod (#306) releasably coupled to the rod holder (released via #334, paragraph 70); 
	inserting the rod longitudinally through an access channel (#66, Fig 2) of a first anchoring device (#20, paragraph 68); and
	activating an actuator (#314 paragraph 69) on the rod inserter to transition the rod holder from the aligned configuration to the angled configuration, such that a trailing end of the rod  (Fig 25-25a, left end of rod #36) is near the first anchoring device (Fig 1, paragraph 68) and a leading end (free/right end of the rod, Fig 25) of the rod is near a second anchoring device (Fig 1, paragraph 68, paragraph 71).


	Regarding Claim 23, Justis discloses moving a mechanism (#334) that releases the rod from the rod holder (paragraph 70, mechanism is moved/rotated to release the rod #36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abdou US 2007/0173831 in view of Cohen US 2008/0077138.
	Abdou discloses the claimed invention as discussed above where discloses the first and second anchoring devices are pedicle screws (#1405, Fig 14, paragraph 6 screwed into pedicle) with heads (#1410) adapted to receive the rod but does not disclose securing the rod to the first or second anchoring device, wherein securing the rod to the first or second anchoring device comprises fastening a threaded cap onto the first or second anchoring device.
	Cohen discloses a bone anchoring device (Fig 2h) having a pedicle screw (#102, Fig 2h) with a head (#105), a rod (#104) is secured to the head by fastening a threaded cap (#110) onto the head of bone anchoring device (Fig 2h, paragraph 86) to secure the rod to the bone (paragraph 86).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Abdou to have the first and second bone anchoring devices to each include a threaded cap in view of Cohen above because this is a known mechanism in the art to secure a rod to bone anchoring devices. 

Conclusion

See PTO-892 for art of cited interest, in particular references that disclose rod inserters with pivotable rod holders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773